—Appeal by the *375defendant from four judgments of the Supreme Court, Kings County (Feldman, J.), all rendered December 23, 1992, convicting him of attempted robbery in the first degree under Indictment No. 8183/91, attempted robbery in the second degree under Indictment No. 9219/91, robbery in the first degree under Indictment No. 9453/91, and robbery in the first degree, assault in the first degree, and criminal possession of stolen property in the fourth degree under Indictment No. 9866/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
A review of the record demonstrates that the defendant fully understood the connotations of his plea and its consequences (see, People v Harris, 61 NY2d 9).
In addition, the defendant pleaded guilty with the understanding that he would receive the sentence which was imposed, and under the circumstances of this case, he has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.